﻿Allow me at the outset
to congratulate you, Sir, on your election as President
of the fifty-seventh session of the General Assembly. I
am confident that with your experience you will guide
this session to a fruitful conclusion. I would also like to
extend my thanks to your predecessor, Ambassador
Han Seung-soo of South Korea, for his excellent
stewardship of the previous session of the General
Assembly.
Somalia welcomes the Democratic Republic of
East Timor and the Swiss Confederation to the
membership of this family of nations. This is a further
step towards the realization of the goal of the
universality of the United Nations Organization.
A year after the tragic events of 11 September
2001, we in Somalia continue to share the feelings of
pain and loss of the Government and the people of the
United States. We must, as a community of nations, act
in unison to combat the scourge of terrorism.
In this regard, the Transitional National
Government of Somalia continues to be a reliable
partner in the campaign against terrorism. It is my
privilege to announce to the Assembly that my
Government this year signed the Convention for the
Suppression of the Financing of Terrorism.
We have also started the process of acceding to
the Convention on the Prevention and Combating of
Terrorism of the African Union. We are also working
on the implementation of the other requirements of
resolution 1373 (2001). Furthermore, we are committed
to fully cooperating with other countries on a bilateral
basis in the fight against terrorism and continue to
identify concrete areas of such cooperation. My
Government's resolve in this regard is not based on any
short-term tactical considerations but is unequivocal
and based on solid principles.
We would like to commend the United Nations
for organizing a number of international conferences in
2002, starting with the International Conference on
Financing for Development and the recent World
Summit on Sustainable Development, held in
Johannesburg, South Africa. We also applaud the
22

United Nations for dedicating a day of discussions on
the New Partnership for Africa's Development
(NEPAD), which focused on the development needs of
the African continent.
We strongly feel that the international community
should pay more attention to the development needs of
the least developed countries. Donors and creditors
should be able to do much more in the areas of trade,
debt and aid. We believe that free and fair trade is a
vehicle for growth and development, and that thus we
are required to make greater efforts to ensure that
multilateral trading caters to the urgent and special
needs of the least developed countries.
In this regard, we are encouraged by Canada's
unilateral decision to lift tariffs on African exports to
Canada and to abolish subsidies on agricultural
products. It is our hope that other developed countries
will follow the example set by Canada.
With regard to debt, we believe that, unless the
massive debts owed by the least developed countries
are completely cancelled, those countries will remain
strangled by interest and loan principal payments.
Aid can be another engine for development and
growth and, in this respect, the donors must honour the
agreed target of 0.7 per cent of gross national product
for official development assistance.
We cannot but address the plight of the
Palestinian people, who are subjected to daily horrors.
The killing of innocent civilians, including women and
children, the destruction of houses and the daily
humiliations inflicted upon the Palestinian people by
Israel must be condemned by the international
community.
It is unconscionable for the international
community to stand idly by and watch the continuous
siege of President Yasser Arafat and the premeditated
destruction of the Palestinian Authority. The people of
Palestine, who continue to suffer under the Israeli
occupation, have an inalienable right to a State of their
own and to choose their own leadership and
institutions. The systematic violation of the
fundamental human rights of the Palestinian people
must be brought to an end.
The scourge of conflicts has been afflicting the
African continent for decades. In fact, Africa at one
time was dubbed the “continent of conflict”. It is
gratifying to note that there is a new horizon — that a
new dawn is illuminating the darker parts of our
continent in conflict. Conflict resolution by Africans
themselves is the motto today. A strong wind of peace
is blowing in Africa. In Sierra Leone and Liberia in the
Mano river region; in Angola; in the Democratic
Republic of the Congo, Rwanda and Burundi in the
Great Lakes region; and in Ethiopia, Eritrea and the
Sudan in the Horn of Africa, the ship of peace is
sailing. We strongly welcome this movement towards
peace in the African continent.
As members are aware, Somalia has been an area
of a conflict, a conflict that brought untold suffering to
the people of Somalia, a disastrous civil war fomented
by unpatriotic warlords, resulting in the destruction of
all State institutions, the death of hundreds of
thousands of Somalis and the displacement of millions.
Despite the good intentions of the United Nations,
Somalia suffered from the neglect of the international
community, especially after 1993. The Somali conflict
seemed intractable.
It was not until August 2000 that a Transitional
National Government and a Transitional National
Assembly were constituted and a head of State, His
Excellency Mr. Abdikassim Salad Hassan, was elected.
That was a result of a conference held in Arta, in the
Republic of Djibouti, attended by more than 3,000
Somalis from all regions and all walks of life,
including traditional leaders, intellectuals, business
persons and women. The warlords were repeatedly
invited and opted not to participate.
The Transitional National Government of
Somalia has continued to engage in dialogue those who
choose to be outside the Arta process, with a view to
bringing them on board. We have been persistent in
encouraging them to renounce war as a means of
achieving political gains, and we share our vision of
peace and national reconciliation in Somalia and for
the Somali people.
In our endeavours to achieve peace and stability
in Somalia, we have also engaged our brothers
elsewhere in the subregion, regional organizations and
the United Nations, to assist us in the search for
durable peace in Somalia.
I am happy to note that the Intergovernmental
Authority on Development (IGAD), with the strong
support of the international community, has undertaken
a serious peace initiative for Somalia. IGAD has
mandated the three frontline States of Kenya, Djibouti
23

and Ethiopia, under the chairmanship of His
Excellency President Daniel arap Moi of Kenya, to
work out the modalities and time frames for completing
the Arta peace process. This has the support of the
current Chairman of IGAD, His Excellency Mr. Omer
Al-Bashir, President of the Republic of Sudan, and the
heads of State of other IGAD countries. The IGAD
process for the completion of the Arta process has
streamlined the various and often conflicting initiatives
for the first time.
IGAD has announced that a conference for the
completion of the reconciliation process will be held in
Kenya on 15 October 2002. The Transitional National
Government will participate. We will participate with
an open mind and with the interest of the Somali
people as our foremost priority. The Transitional
National Government will spare no effort to make the
national reconciliation conference a success. We are
gratified that the international community has
recognized that the Arta peace process continues to be
the most viable basis for peace and national
reconciliation in Somalia. It is our hope that those
regional administrations and other parties that have
been outside the Arta process will share our vision for
peace and stability in Somalia.
In this regard, it is of critical importance that the
international community send a clear message to all the
Somali participants to support the IGAD-sponsored
conference in Kenya, making clear that those who try
to sabotage it or refuse to participate will be sanctioned
by the international community.
Equally important is the issue of guarantees for
the outcome of the reconciliation conference. We
believe and request that the international community
should put in place regional and international measures
guaranteeing both the finality and the legality of the
outcome of the conference in Kenya. The international
and regional guarantees must ensure that sanctions will
be imposed on any Somali group that rejects the
outcome of the reconciliation conference in Kenya.
When the Somali parties agree on a peace
framework during the October conference in Kenya,
there will be an urgent need for international
peacekeepers. There will also be an urgent need for
disarmament and for the rebuilding of national
institutions in Somalia. We urge the United Nations to
be ready for this and to plan to meet the new
challenges of disarmament, the demobilization of
militias and reconstruction.
The wind of peace that is blowing across the
African continent has finally reached Somalia. As the
Transitional National Government, we are committed
to the re-emergence of a new Somalia that is at peace
with itself, its neighbours and the world. As a law-
abiding State, we pledge to respect our obligations
under the United Nations Charter and the Constitutive
Act of the African Union and to remain a partner for
peace and development in our continent and throughout
the world.







